                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JERRY SMITH, JR.,
          Plaintiff,

      v.                                               Case No. 18-C-0143

MELVIN FINKLEY, et al.,
          Defendants.


                                        ORDER

      IT IS ORDERED that a telephonic status conference will be held on September

22, 2021 at 11:00 a.m. The court will initiate the call. Counsel must email the court

prior to the call at AdelmanPO@wied.uscourts.gov to provide contact information.

      Dated at Milwaukee, Wisconsin, this 13th day September, 2021.


                                                s/Lynn Adelman
                                                LYNN ADELMAN
                                                District Judge




           Case 2:18-cv-00143-LA Filed 09/13/21 Page 1 of 1 Document 53
